IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 95-KA-01170-SCT
RONNIE KEYES a/k/a RONNIE DAVID KEYES
v.
STATE OF MISSISSIPPI
                                ON MOTION FOR REHEARING
DATE OF JUDGMENT:                             05/30/95
TRIAL JUDGE:                                  HON. ROBERT H. WALKER
COURT FROM WHICH APPEALED:                    HARRISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                       STEPHEN J. MAGGIO
ATTORNEY FOR APPELLEE:                        OFFICE OF THE ATTORNEY GENERAL
                                              BY: BILLY L. GORE
DISTRICT ATTORNEY:                            CONO CARANNA
NATURE OF THE CASE:                           CRIMINAL - FELONY
DISPOSITION:                                  AFFIRMED AND REMANDED - 2/5/98
MOTION FOR REHEARING FILED:                   3/6/98
MANDATE ISSUED:                               4/23/98




     EN BANC.


     BANKS, JUSTICE, FOR THE COURT:


¶1. The Motion for Rehearing is granted. The original opinion is withdrawn and these opinions are
substituted therefor.

¶2. The present case came before the Court on criminal interlocutory appeal from a ruling by the
Circuit Court of Harrison County, Mississippi, denying the defendant's motion to dismiss. In Keyes v.
State, No. 95-KA-01170 (decided September 4, 1997), we reversed and rendered, declaring that
suspension of a driver's license constitutes punishment for purposes of double jeopardy. We conclude
that the Double Jeopardy Clauses of the United States and Mississippi Constitutions do not preclude
criminal prosecution for violation of Miss. Code Ann. § 63-11-30 subsequent to administrative
license suspension pursuant to § 63-11-23(2).

                                                 I.

¶3. On June 12, 1993, Ronnie David Keyes was arrested in Gulfport, Mississippi, for driving under
the influence (DUI). Keyes registered a blood-alcohol content (BAC) of at least thirty-three one-
hundredths percent (.330%), more than three times the legal limit. On July 13, 1993, the Mississippi
Department of Public Safety suspended Keyes' driver's license pursuant to its administrative authority
under Miss. Code Ann. § 63-11-23(2). Keyes had twice been convicted in the Municipal Court of
Gulfport of DUI within the five-year period preceding this arrest. Accordingly, he was indicted on
February 11, 1994, on the charge of felony DUI pursuant to Miss. Code Ann. §§ 63-11-30(1)(c) &
(2)(c).(1)

¶4. On May 2, 1995, Keyes filed a motion to dismiss based on the double jeopardy and ex post facto
provisions of the United States and Mississippi Constitutions.(2) Keyes argues that the Federal and
State Double Jeopardy Clauses bar criminal prosecution of the felony DUI charge because
administrative license suspension (ALS) under § 63-11-23(2) constitutes a conviction on the merits
for the same conduct. On May 30, 1995, the circuit court entered an order denying Keyes' motion to
dismiss. The court noted that the Mississippi Supreme Court has not addressed the double jeopardy
argument in DUI cases. Following the lead of sister states, however, the court determined that the
ALS provisions of § 63-11-23 are "civil proceedings, remedial in nature, and designed primarily to
protect the public from drunk drivers rather than to punish said drivers." As such, the court ruled that
ALS does not constitute punishment for purposes of double jeopardy and would not bar subsequent
prosecution for felony DUI under § 63-11-30.

¶5. Keyes perfected this interlocutory appeal through imperfect process. Nevertheless, because this
case involves double jeopardy and an issue of public policy, we exercise our authority to suspend the
rules in criminal cases and consider the matter on the merits. Miss. R. App. P. 2(c). See also
Beckwith v. State, 615 So. 2d 1134 (Miss. 1992) (double jeopardy claims justify immediate
determination and may be treated by this Court as a direct appeal from a final judgment).

                                                  II.

¶6. In analyzing Keyes' double jeopardy claim, we are compelled to construe the statute under which
his license was allegedly suspended.(3) This inquiry is necessary for resolution of the double jeopardy
claim, since we must determine whether the required elements of ALS under § 63-11-23(2) are the
same as those for conviction under § 63-11-30.

¶7. Keyes was arrested on June 12, 1993, for operating an automobile with a BAC greater than ten
one-hundredths percent (.10%), in violation of § 63-11-30(1)(c). He was charged with felony DUI as
a third-time offender pursuant to § 63-11-30(2)(c). One month and one day after the arrest the
Mississippi Department of Public Safety suspended Keyes' driver's license pursuant to § 63-11-23(2),
which then provided:

     (2) If the chemical testing of a person's breath indicates the blood alcohol concentration was ten
     one-hundredths percent (.10%) or more by weight volume of alcohol, the arresting officer shall
     seize the license and give the driver a receipt for his license on forms prescribed by the
     Commissioner of Public Safety and shall promptly forward the license together with a sworn
     report to the Commissioner of Public Safety. The receipt given a person as provided herein shall
     be valid as a permit to operate a motor vehicle for a period of thirty (30) days in order that the
     defendant be processed through the court having original jurisdiction and a final disposition had;
     provided, however, that if the defendant makes a written request directed to the trial judge
     requesting that a trial be held on the matter within such thirty-day period and such defendant is
     not afforded a trial within such period, then the Commissioner of Public Safety shall issue such
     defendant a permit to drive that shall be valid for an additional thirty (30) days. If the defendant
     makes a written request to the trial judge requesting that a trial be held on the matter prior to
     the expiration of such permit to drive and such defendant is not afforded a trial within such
     period, then the Commissioner of Public Safety shall issue such defendant a permit to drive for
     an additional thirty (30) days. In no event shall a defendant be permitted to drive under the
     provisions of this subsection for more than ninety (90) days after the initial seizure of such
     defendant's license. The fact that the defendant has the right to request a trial and the effect of a
     denial of such request shall be plainly stated on the face of any receipt or permit to drive issued
     such defendant. If a receipt or permit to drive issued pursuant to the provisions of this
     subsection expires without a trial having been requested as provided for in this
     subsection, then the Commissioner of Public Safety or his authorized agent shall suspend
     the license or permit to drive or any nonresident operating privilege for the applicable period
     of time as provided for in subsection (1) of this section.

Miss. Code Ann. § 63-11-23(2) (1992) (emphasis added). The procedure for actually suspending the
license requires two steps. "First, in the appropriate administrative manner, [the Commissioner] must
take the affirmative step of suspending that person's license or permit to drive." State v. Martin, 495
So. 2d 501, 503 (Miss. 1986). Second, the Commissioner "shall give notice to the licensee that his
license or permit to drive . . . shall be suspended thirty (30) days after the date of such notice . . . for
a period of one (1) year in the event of any previous conviction of such person under Section 63-11-
30." Miss. Code Ann. § 63-11-23(1) (1992); Martin, 495 So. 2d at 502 (incorporating notice
provision of § 63-11-23(1) into subsection (2)).

¶8. As this Court observed in Martin, this is a "not-too-artfully-worded statute." Id. It is clear,
however, that within the ninety days following initial seizure of the license the triggering mechanism
for suspension is the expiration of either of the temporary permits without a request by the defendant
for a trial. In keeping with a strict construction of § 63-11-23(2), we hold that all a defendant needs
to do is request a trial prior to the expiration of each temporary permit he is issued, and by that action
the Commissioner is denied the authorization to suspend the license during that period.(4)

¶9. Thus, a law enforcement officer may, pursuant to the statute, seize the license of a driver who
fails the breath test. When the officer seizes a license he is required to issue a receipt to the driver
which shall serve as a permit to operate a motor vehicle for thirty days. If the defendant makes a
written request for trial within that first thirty-day period and he is not afforded a trial within that
time, the Commissioner shall issue a permit to drive for an additional thirty days. If the defendant
renews his request for trial within the second thirty-day period and is not afforded a trial within that
time, the Commissioner shall issue the defendant a third thirty-day permit. If this temporary permit
expires, and trial has not yet been had, the Commissioner may not issue additional permits to drive.

¶10. We note that seizure of a license does not constitute suspension. Temporary permits issued
under § 63-11-23(2) do not bestow upon an individual the legal privilege to operate a motor vehicle,
for this privilege is not suspended until the Commissioner takes certain affirmative steps. See Martin,
495 So. 2d at 502-03. The permits serve merely as physical evidence of that person's legal status as a
licensed driver, in the same manner as the driver's license itself.(5) This legal status is not changed by
seizure of the license, nor by the expiration of any of the temporary permits. It is changed only by the
affirmative act of the Commissioner in suspending an individual's license. Id.; Miss. Code Ann. § 63-
1-52(2)(a) (1996). Under § 63-11-23(2), the Commissioner's authority to suspend a defendant's
license within the first ninety days is triggered by the defendant's failure to request a trial, or failure to
renew a request for trial, within the applicable time period.

                                                     III.

¶11. The central issue before this Court is whether the administrative suspension of Keyes' license
constitutes prosecution or punishment for purposes of the State and Federal Double Jeopardy
Clauses, thus barring subsequent criminal prosecution for felony DUI under § 63-11-30. Keyes
argues that he has already been punished for felony DUI by suspension of his license for one year,
and that the State is precluded from further prosecution. Even assuming that ALS is sufficiently
punitive to invite a double jeopardy analysis, we conclude that it requires different elements than
conviction under § 63-11-30 and thus does not preclude subsequent prosecution under that section.

¶12. The Double Jeopardy Clause of the Fifth Amendment to the United States Constitution states,
"nor shall any person be subject for the same offense to be twice put in jeopardy of life or limb," U.S.
Const. amend. V, and is applicable to the states through the Fourteenth Amendment. Benton v.
Maryland, 395 U.S. 784, 794 (1969); Cook v. State, 671 So. 2d 1327, 1331 (Miss. 1996).
Mississippi's Double Jeopardy Clause provides that "[n]o person's life or liberty shall be twice placed
in jeopardy for the same offense; but there must be an actual acquittal or conviction on the merits to
bar another prosecution." Miss. Const. art. 3, § 22.

¶13. In Blockburger v. United States, 284 U.S. 299 (1932), the United States Supreme Court
established the test for federal double jeopardy claims, stating, "[t]he applicable rule is that where the
same act or transaction constitutes a violation of two distinct statutory provisions, the test to be
applied to determine whether there are two offenses or only one, is whether each provision requires
proof of a fact which the other does not." Id. at 304. More recently, the Court reiterated the
Blockburger test:

     In both the multiple punishment and multiple prosecution contexts, this Court has concluded
     that where the two offenses for which the defendant is punished or tried cannot survive the
     "same-elements" test, the double jeopardy bar applies . . . . The same-elements test, sometimes
     referred to as the "Blockburger" test, inquires whether each offense contains an element not
     contained in the other; if not, they are the "same offence" [sic] and double jeopardy bars
     additional punishment and successive prosecution.

United States v. Dixon, 509 U.S. 688, 696 (1993). The "same-elements" methodology of
Blockburger has been applied by this Court to analyze claims under both the Federal and State
Double Jeopardy Clauses. See, e.g., Shook v. State, 552 So. 2d 841, 848 (Miss. 1989); Smith v.
State, 429 So. 2d 252, 253-54 (Miss. 1983).

¶14. As we have construed § 63-11-23(2), the requirements for ALS under that subsection during the
first ninety days are the defendant's failure of a breath test and subsequent failure to request a trial or
renew a request within the applicable period. The record does not reflect whether Keyes requested a
trial at any time. As we have noted, however, this makes no difference in the present appeal. Given
the requirements for ALS under § 63-11-23(2), the double jeopardy claim may be resolved by
considering whether these elements are different from those required under the DUI statute. We
conclude that failure to request or renew the request for trial is clearly a fact which need not be
proved in a prosecution under § 63-11-30. Likewise, conviction under § 63-11-30 requires proof of
facts beyond a failed breath test. Under that statute the State must prove beyond a reasonable doubt
the fact that the defendant was driving with a blood alcohol concentration which was over the legal
limit, not merely that the chemical testing indicated such a level.(6) Thus, even if the suspension of
Keyes' license could fairly be construed as punishment or as a kind of conviction, it would be based
upon proof of different facts to which the double jeopardy bar would not apply.

                                                   IV.

¶15. The State invites us to decide Keyes' double jeopardy claim on the ground that ALS is
sufficiently remedial so as not to constitute punishment for purposes of double jeopardy. This was the
approach of the trial court, which after looking to sister states for guidance, concluded that ALS is
not punishment for double jeopardy purposes "because the former are civil proceedings, remedial in
nature, and designed primarily to protect the public from drunk drivers rather than to punish said
drivers." There is much to recommend this approach in regard to the Federal Double Jeopardy
Clause, especially in light of the United States Supreme Court's recent pronouncement in Hudson v.
United States, 118 S. Ct. 488 (1997). We have determined that the elements of the two "offenses" of
which Keyes complains are entirely separate and would, in any event, provide no double jeopardy
protection against multiple punishment. However, even if § 63-11-23(2) were interpreted differently,
and ALS under that subsection comprised the same elements for which a defendant is later
prosecuted, we are certain that the Federal Double Jeopardy Clause would not bar subsequent
criminal prosecution.

¶16. State court challenges to ALS and license revocation provisions on double jeopardy grounds are
largely the product of the United States Supreme Court's decision in United States v. Halper, 490
U.S. 435 (1989). In Halper, a former manager of a medical service provider was convicted on sixty-
five counts of criminal fraud for filing inflated Medicare Claims. The federal government
subsequently brought an action under the civil False Claims Act, 31 U.S.C. §§ 3729-3731, claiming
that it was entitled to judgment for more than $130,000.00 in civil penalties. Id. at 438. The
government's actual losses totaled $585.00 plus the costs of investigation and prosecution. Id. at 439.
The Court held that the civil penalty sought in the subsequent proceeding bore no rational relation to
the goal of compensating the Government for its loss, but rather qualified as "punishment," thus
invoking the protection of the Double Jeopardy Clause. Id. at 449.

¶17. The Halper Court acknowledged that both criminal and civil proceedings may advance punitive
as well as remedial goals, and held that "in determining whether a particular civil sanction constitutes
criminal punishment, it is the purposes actually served by the sanction in question, not the underlying
nature of the proceeding giving rise to the sanction, that must be evaluated." Id. at 447 n.7. Whether
a sanction constituted punishment depended primarily on whether it served the traditional "goals of
punishment," namely retribution and deterrence. Id. at 448. If a sanction was so "overwhelmingly
disproportionate" to the injury that it could not "fairly be said solely to serve [the] remedial purpose"
of compensating the government for its loss, it was thought to be explainable only as serving
retributive or deterrent purposes. Id. at 448-49; Hudson, 118 S. Ct. at 494.
¶18. In Hudson, the Supreme Court disavowed Halper, noting that it deviated from traditional
double jeopardy doctrine in two key respects:

     First, the Halper Court bypassed the threshold question: whether the successive punishment at
     issue is a "criminal" punishment. Instead, it focused on whether the sanction, regardless of
     whether it was civil or criminal, was so grossly disproportionate to the harm caused as to
     constitute "punishment." In so doing, the Court elevated a single Kennedy factor--whether the
     sanction appeared excessive in relation to its nonpunitive purposes--to dispositive status. But as
     we emphasized in Kennedy itself, no one factor should be considered controlling as they "may
     often point in differing directions." The second significant departure in Halper was the Court's
     decision to "asses[s] the character of the actual sanctions imposed, rather than, as Kennedy
     demanded, evaluating the "statute on its face" to determine whether it provided for what
     amounted to a criminal sanction.

Id. (citations omitted). After noting that Halper's approach has proved "unworkable," and that
"some of the ills at which Halper was directed are addressed by other constitutional provisions"
including the Due Process and Equal Protection Clauses and the Eighth Amendment prohibition
against excessive civil fines, the Hudson Court announced a return to "traditional double jeopardy
principles." Id. at 494-95.

¶19. In determining whether the sanction imposed upon Keyes rises to the level of criminal
punishment so as to invoke the protection of the Federal Double Jeopardy Clause, we are therefore
compelled to apply the traditional two-step approach under United States v. Ward, 448 U.S. 242,
248 (1980). First, we must determine whether the legislature, "'in establishing the penalizing
mechanism, indicated either expressly or impliedly a preference for one label or the other.'" Hudson,
118 S. Ct. at 493; (quoting Ward, 448 U.S. at 248). Second, where the legislature has indicated an
intention to establish a civil penalty, we must further inquire "'whether the statutory scheme was so
punitive either in purpose or effect'" as to negate that intention. Hudson, 118 S. Ct at 493; (quoting
Ward, 448 U.S. at 248-49). In regard to this latter inquiry, the factors listed in Kennedy v. Mendoza-
Martinez, 372 U.S. 144, 168-69 (1963) are utilized as "guideposts." Hudson, 118 S. Ct. at 493. The
Court emphasizes that "'only the clearest proof could suffice to establish the unconstitutionality of a
statute on such a ground.'" Ward, 448 U.S. at 249 (quoting Flemming v. Nestor, 363 U.S. 603, 617
(1960)). See also One Lot Emerald Cut Stones and One Ring v. United States, 409 U.S. 232, 237
(1972); Rex Trailer Co., Inc. v. United States, 350 U.S. 148, 154 (1956).

¶20. As to the first stage of the Ward inquiry, there is little doubt that the legislature intended ALS to
be a civil penalty. While we have recognized that "one's livelihood and ability to support oneself and
one's family" often depends upon being able to operate a motor vehicle, Martin, 495 So. 2d at 502,
the suspension of a driver's license differs little from the debarment provisions at issue in Hudson by
which the defendant bankers were prohibited from "further participation in the conduct of 'any
insured depository institution.'" Hudson, 118 S. Ct. at 492. The Hudson Court nevertheless stated:
"[t]hat such authority was conferred upon administrative agencies is prima facie evidence that [the
legislature] intended to provide for a civil sanction." Hudson, 118 S. Ct. at 495 (citing Helvering v.
Mitchell, 303 U.S. 391, 402 (1938); United States v. Spector, 343 U.S. 169, 178 (1952) (Jackson,
J., dissenting); and Wong Wing v. United States, 163 U.S. 228, 235 (1896)). Since the authority to
impose the sanctions of ALS under § 63-23-11(2) is conferred upon the Commissioner of Public
Safety, we find Hudson dispositive on this issue.

¶21. As to the second stage of the Ward test, we apply the factors listed in Kennedy, 372 U.S. at
168-69. These include: (1) "[w]hether the sanction involves an affirmative disability or restraint"; (2)
"whether it has historically been regarded as a punishment"; (3) "whether it comes into play only on a
finding of scienter"; (4) "whether its operation will promote the traditional aims of punishment--
retribution and deterrence"; (5) "whether the behavior to which it applies is already a crime"; (6)
"whether an alternative purpose to which it may rationally be connected is assignable for it"; and (7)
"whether it appears excessive in relation to the alternative purpose assigned." It is important to note,
however, that "these factors must be considered in relation to the statute on its face." Hudson, 118
S. Ct. at 493; (quoting Kennedy, 372 U.S. at 169). In addition, while this list of considerations is
neither exhaustive nor dispositive, Ward, 448 U.S. at 249, "'only the clearest proof' will suffice to
override legislative intent and transform what has been denominated a civil remedy into a criminal
penalty." Hudson, 118 S. Ct. at 493; (quoting Ward, 448 U.S. at 249).

¶22. Although temporary suspension of a person's driver's license might appear to be an affirmative
disability or restraint, it is more fairly characterized as the "revocation of a privilege voluntarily
granted," a traditional attribute of a remedial action. Helvering, 303 U.S. at 399. See also, e.g., State
v. Drewry, 687 A.2d 991, 993 (N. H. 1996); State v. Gustafson, 668 N.E.2d 435, 456-57 (Ohio
1996); Jackson v. State, 462 S.E.2d 802, 803 (Ga. Ct. App. 1995). As such, the sanction of ALS "is
characteristically free of the punitive criminal element." Helvering, 303 U.S. at 399 and n.2. While
ALS imposes a great inconvenience, it carries little of the stigma attached to traditional criminal
punishments, and certainly does not approach "the 'infamous punishment' of imprisonment." Hudson,
118 S. Ct. at 496 (quoting Flemming, 363 U.S. at 617)). Thus, it cannot fairly be said that ALS has
been historically viewed as a criminal punishment, but as a remedial measure. The overwhelming
weight of state case law reinforces this view.(7)

¶23. Neither does the sanction come into play only upon a finding of scienter. Even though failing the
breath test is one of the requirements for ALS under § 63-11-23(2), the statute on its face contains
no requirement of scienter or "evil mind" in failing the test. In fact, one of the primary purposes of
the statute is to speed the determination of the defendant's actual guilt in driving drunk, and the
license can be suspended under § 63-11-23(2)--at least within the first ninety days--only where the
driver does not request an adjudication of guilt. Thus, suspension under the statute is accomplished
only without proof of the driver's scienter in committing the offense.

¶24. As to whether the sanction serves the traditional aims of punishment, the State readily concedes
that ALS has punitive aspects, and may serve deterrent goals. Even in Halper, however, the Court
discerned a danger of placing too much emphasis on these considerations, since "even remedial
sanctions carry the sting of punishment." Halper, 490 U.S. at 447 n.7. In United States v. Ursery,
116 S. Ct. 2135 (1996), the Court clarified that sanctions need not be solely remedial. It noted that
"[i]f [the rule that sanctions must be solely remedial] were applied literally, then virtually every
sanction would be declared to be a punishment: it is hard to imagine a sanction that has no punitive
aspect whatsoever." Id. at 2145 n.2 (citations omitted).

¶25. For our purposes, it is enough to note that while ALS has punitive aspects, especially from the
driver's perspective, there are alternative purposes to which the sanction may rationally be connected.
Removing drunk drivers from the road is rationally connected to the state's interest in traffic safety,
and we have never doubted "the necessity of effective action to reduce the carnage incident upon
drunk driving." Martin, 495 So. 2d at 502. Additionally, the provisions which place responsibility on
the driver to request trial promotes the state's interest in quickly determining guilt and removing the
drivers within a reasonable period of time. ALS under § 63-11-23(2) does not appear inordinately
harsh in light of these legitimate state goals. Under the plain language of the statute, a temporary
permit is issued and the driver is permitted to remain on the road, in many instances, until his guilt is
finally determined.

¶26. Finally, we note that even if failing the breath test were deemed to be the sole conduct for which
a person's license is suspended, the fact that this conduct may also be criminal is insufficient to render
ALS criminally punitive, particularly in the double jeopardy context. See Hudson, 118 S. Ct. at 496.

                                                   V.

¶27. We note in passing that in the context of civil penalties, the language of the Mississippi Double
Jeopardy Clause seems to provide decidedly less protection than its federal counterpart. While there
are occasional suggestions in our case law that the State Double Jeopardy Clause contains a "multiple
punishments" component as does the Federal Clause, see e.g., Smith, 429 So. 2d at 254, the express
requirement of an "actual acquittal or conviction on the merits" belies such an interpretation.(8) While
we need not reach the issue here, it is difficult to imagine that a civil sanction could ever bar a
successive criminal prosecution pursuant to this state's Double Jeopardy Bar.(9) That is not to say that
such sanctions are necessarily beyond constitutional infirmity, since they may be violative of rights
embodied in the Due Process, Equal Protection and Excessive Fines provisions.

                                                   VI.

¶28. For the foregoing reasons, we conclude that the Double Jeopardy Clauses of the United States
and Mississippi Constitutions do not preclude criminal prosecution for violation of Miss. Code Ann.
§ 63-11-30 subsequent to administrative license suspension pursuant to § 63-11-23(2).

¶29. AFFIRMED ON INTERLOCUTORY APPEAL AND REMANDED TO THE CIRCUIT
COURT OF HARRISON COUNTY FOR FURTHER PROCEEDINGS.

PRATHER, C.J., PITTMAN, P.J., ROBERTS, SMITH, MILLS AND WALLER, JJ.,
CONCUR. SULLIVAN, P.J., CONCURS WITH SEPARATE WRITTEN OPINION. McRAE,
J., NOT PARTICIPATING.


     SULLIVAN, PRESIDING JUSTICE, CONCURRING:


¶30. Although I disagree with the majority's Blockburger analysis of the two statutes at issue here, I
concur in the conclusion based upon the United States Supreme Court's intervening decision in
Hudson v. United States, 118 S. Ct. 488 (1997). Of particular persuasion is Justice Scalia's dissent in
Department of Revenue of Montana v. Kurth Ranch, 511 U.S. 767, 798 (1994), mentioned in
footnotes 8 and 9 on pages 16 and 17 of the majority. I recognize the particular difficulty of barring
criminal punishment as a violation of double jeopardy when a civil penalty has already been imposed,
and therefore concur with Justice Banks's well-reasoned opinion.

¶31. As an officer of the Court and a public official, it is my duty to follow the law, just as it is the
duty of all inferior courts, public officers, and members of the bar. I do not have to like it to obey it,
if we are a ". . .nation of laws, and not of men."

¶32. Our system provides open, honorable methods for members of the legal profession and law
enforcement to combat laws and decisions that are offensive to them, but open defiance and silent
subversion, however effective, violate the oaths taken by these individuals. The law governs
presidents, judges, lawyers and law enforcement members. It is not just binding on "others."

¶33. If we are at liberty to only obey the laws we like, we may eventually find ourselves not at liberty
at all.




1. Miss. Code Ann. § 63-11-30(2)(c) (1996) provides that for any third or subsequent DUI
conviction under subsection (1), the offenses being committed within a period of five (5) years, such
person shall be guilty of a felony and fined not less than Two Thousand Dollars ($2,000.00) nor more
than Five Thousand Dollars ($5,000.00) and shall be imprisoned not less than one (1) year nor more
than five (5) years in the State Penitentiary.

2. Keyes argued in his motion to dismiss that the form of his indictment violates the prohibition on ex
post facto laws because the indictment was sufficient only in light of a subsequent amendment to the
DUI statute. The trial court declined to address this claim since it determined that the indictment was
sufficient even under the pre-amendment statutory scheme. Keyes' ex post facto argument is not
currently before this Court.

3. We are at a loss to understand why Keyes, despite the lower court's order granting him permission
to supplement the record for his interlocutory appeal, did not put a copy of his license suspension
order in the record. However, both parties concede that this case involves suspension under § 63-11-
23(2), and not test refusal under § 63-11-23(1). This is confirmed by the fact that a BAC was
registered, suggesting that there was no refusal to take the test. We thus proceed on those grounds.
We further note that it makes no difference for purposes of the present appeal whether Keyes actually
requested a trial within thirty days after his arrest, since he does not here raise the issue that his
suspension was unlawful.

4. The statute also provides that "[i]n no event shall a defendant be permitted to drive under the
provisions of this subsection for more than ninety (90) days after the initial seizure of such
defendant's license." We note that this provision is ambiguous in regard to what the Commissioner
may do after ninety days have passed for a defendant who has abided by the requirements of the
statute. A strict interpretation would provide that the Commissioner simply may not issue any more
temporary permits, and that if a defendant is thereafter stopped on the road he will have no physical
evidence of his legal status to drive. See infra note 5 and accompanying text. On the other hand, the
statute could be construed to permit the State, in any event, to initiate suspension procedures ninety
days after seizure of a defendant's license. This would permit suspension even where the defendant
has requested a trial and failure to hold one is beyond the defendant's control. We express no opinion
here whether such a construction comports with due process, since the facts in the present case do
not raise the issue. Our holding today merely clarifies that under § 63-11-23(2), the Commissioner
may validly suspend a person's license during the first ninety days (or thereafter) for failure by the
defendant to request a trial during the appropriate periods.

5. The law requires every licensee to "have the required license in his immediate possession at all
times when operating a motor vehicle and shall display the same, upon demand of a justice court
judge, a peace officer or license examiner or other authorized employee of the commissioner." Miss.
Code Ann. § 63-1-41 (1996). A person may not be convicted under this law, however, as long as he
produces in court a license "theretofore issued to him and valid at the time of his arrest." Id. Thus,
until his license is affirmatively suspended, a person suffers no more than the potential inconvenience
of being stopped without proof of his legal status as a licensed driver.

6. The act of failing the breath test and the act of driving drunk are not equatable for double jeopardy
purposes. A failed breath test is only evidence of the fact that a driver was drunk, or that he was
driving with a blood alcohol concentration of ten one-hundredths percent (.10%) or more. It does not
constitute conclusive proof of either of those facts. Moreover, the fact that these two acts are based
upon the same conduct is of no import. See Dixon, 509 U.S. at 704(rejecting "same-conduct" rule
for double jeopardy purposes).

7. We note the abundance of cases from other jurisdictions provided by the State in support of the
proposition that suspension of a person's driver's license, even under Halper, is remedial rather than
punitive. See e.g., State v. Hickam, 668 A.2d 1321 (Conn. 1995); State v. Higa, 897 P.2d 928
(Haw. 1995); State v. Kocher, 542 N.W.2d 556 (Iowa 1996); State v. Talavera, 905 P.2d 633
(Idaho 1995); People v. Lavariega, 676 N.E.2d 643 (Ill. 1997); State v. Jones, 666 A.2d 128 (Md.
1995); State v. Mayo, 915 S.W.2d 758 (Mo. 1996).

8. For a well-reasoned argument that the Federal Double Jeopardy Clause does not contain a multiple
punishments component, see Department of Revenue of Montana v. Kurth Ranch, 511 U.S. 767,
798 (1994) (Scalia, J., dissenting).

9. Justice Scalia's observation in Kurth Ranch is worthy of note. He pointed out that the Court had
thus far confronted "the relatively easy task of disallowing a civil sanction because criminal
punishment has already been imposed." He accurately predicted that the reverse situation would be
more difficult. Kurth Ranch, 511 U.S. at 804.